Title: To Thomas Jefferson from Daniel L. Hylton, 24 May 1793
From: Hylton, Daniel L.
To: Jefferson, Thomas



My Dear Sir
Richmond Virga. May 24th. 1793

In conjunction with Mr. Miles King Doctor Wm. Foushee and my Brother Mr. Wm. Hylton we have made a purchase of Mr. Wilson Miles Cary for his plantation call’d Rich Neck situated on Warwick river to carry on the lumber business in its various branches. The french minister citizen Genet as he passd through this place had some conversation with my friend Dr. Foushee on this subject and at his request we have taken the liberty of forwarding to your care a Cubic foot of the Oak with the leaf of the tree for his inspection. Should he approve the texture of the wood and is willing to enter into contract with us for any quantity either cut or standing, I only wish you to give him such assurance of our abilities for the performance on our part he may think necessary. Its our wish (not from Interest alone) but gratitude we owe that nation whose friendly aid we are at this moment indebted to for the free enjoyment we now exercise of our property and liberty. As individuals of this great community we have every desire to render them all the aid in promoting their navy within the reach of our power and flatter myself the confidence you have hitherto repos’d me is such, as induces me to take the liberty of requesting the favour of your friendly assistance in a negotiation with the Minister as may eventualy prove reciprocal to both. I am with every wish for your health & happiness Your Sincere Frd

Danl L Hylton

